Exhibit 10.2

Baxter International Inc.

Equity Plan

adopted as of March 2, 2017

1.    Purpose

This Equity Plan (the “Plan”) has been adopted by the Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) of Baxter
International Inc. (“Baxter”).

2.    Participants

Participants in this Plan (each a “Participant”) shall be select employees of
Baxter or its subsidiaries (the “Company”) to whom the Committee may make awards
of stock options (each an “Option”), performance share units (each a “PSU”) and
restricted stock units (each an “RSU”, and together with Options and PSUs,
“Awards”) under this Plan.

3.    Awards

3.1    Awards shall be made pursuant to and for the purposes stated in the
Company incentive compensation program or plan (the “Program”) identified in the
individual grant materials provided to the Participant (the “Grant”). Such Grant
materials consist of a communication letter to Participants notifying them of
their Awards and may include alternative terms with respect to vesting, in which
case the vesting terms in the Grant communication letter shall govern. All
Awards granted hereunder shall be subject to the Company’s Incentive
Compensation Recoupment Policy or Executive Compensation Recoupment Policy, as
applicable, and shall be subject to potential clawback in accordance with
Section 8. Each Award shall be granted as of the date approved and as provided
in the Grant (the “Grant Date”). The purchase price for each Share subject to an
Option shall be the Fair Market Value of a share of common stock (the “Common
Stock”), par value $1.00, of Baxter (each a “Share”) on the Grant Date. The
terms of each Award will be as set forth in this Plan. Unless otherwise defined
herein, capitalized terms used in this Plan shall have the meanings set forth in
the Program. Options are not intended to qualify as Incentive Stock Options
within the meaning of section 422 of the United States Internal Revenue Code, as
amended (the “Code”).

3.2    Notwithstanding any other provision in the Plan to the contrary, any
Grant or Award made under the Plan on or after March 2, 2017 shall be cancelled
and no Award will vest or be exercisable if the Participant does not accept,
sign, date and return, as directed by Baxter, the Non-Competition,
Non-Solicitation and Confidentiality Agreement within sixty (60) days of being
provided a copy of such agreement.

4.    Options

4.1.    Except for Options granted to employees of the Company’s subsidiaries in
France, Options shall become exercisable as follows: (i) one-third on the first
anniversary of the Grant Date, (ii) one-third on the second anniversary of the
Grant Date, and (iii) the remainder on the third anniversary of the Grant Date.
If Options would become exercisable on a date that is not a business day, they
will become exercisable on the next business day. A business day is any day on
which the Common Stock is traded on the New York Stock Exchange. After Options
become



--------------------------------------------------------------------------------

exercisable (in each case, in whole or in part) and until they expire, the
Options may be exercised in whole or in part, in the manner specified by the
Committee. Under no circumstances may Options be exercised after they have
expired. Shares may be used to pay the purchase price for Shares to be acquired
upon exercise of Options or fulfill any tax withholding obligation, subject to
any requirements or restrictions specified by the Committee.

4.2.    Subject to Section 8, if a Participant’s employment with the Company
terminates before the Participant’s Options become exercisable, the Options will
expire when the Participant’s employment with the Company terminates, except
(i) in connection with a Qualifying Retirement or death or disability (each as
outlined below) or (ii) if the Participant is rehired by the Company within
ninety days of termination, in which case the Participant shall be construed to
have been continuously employed by the Company for purposes of vesting and
exercise.

4.3.    Subject to Section 8, if a Participant’s employment with the Company
terminates after the Participant’s Options become exercisable, the Options will
not expire immediately but will remain exercisable. Subject to Section 4.6, and
except in the event of a Qualifying Retirement (as provided in Section 4.4), the
Options will expire ninety days after the Participant’s employment with the
Company terminates. If the Participant dies or becomes disabled during the
ninety-day period, the Options will expire on the fifth anniversary of the
termination date.

4.4.    Subject to Section 8, if the employment of a Participant who is at least
65 years of age, or at least 55 years of age with at least 10 years of
employment with the Company, is terminated other than for Cause or by reason of
the Participant’s death or disability (a “Qualifying Retirement”) then (i) if
the date of such termination is after the calendar year of the Grant Date, the
Options shall continue to vest as provided in Section 4.1, or (ii) if the date
of such termination is in the calendar year of the Grant Date, a portion of the
Options shall continue to vest as provided in Section 4.1, which portion shall
be determined as follows: (# shares covered by Option award) * (# of months
worked in that year, rounded to nearest whole month) / 12. Subject to Sections
4.6 and 8, the Participant’s Options (whether vesting pursuant to (i) or (ii) or
previously vested) shall expire on the fifth anniversary of the termination
date.

4.5.    If the employment of a Participant is terminated due to death or
disability, then (i) if the date of such termination is after the calendar year
of the Grant Date, the Options shall vest immediately, or (ii) if the date of
such termination is in the calendar year of the Grant Date, a portion of the
Options shall vest immediately, which portion shall be determined as follows: (#
shares covered by Option award) * (# of months worked in that year, rounded to
nearest whole month) / 12. Subject to Section 4.6, such Options will expire on
the fifth anniversary of the termination date.

4.6.    Subject to Section 8, Options that have not previously expired will
expire at the close of business on the tenth anniversary of the Grant Date. If
Options would expire on a date that is not a business day, they will expire at
the close of business on the last business day preceding that date.

4.7.    Except as the Committee may otherwise provide, Options may only be
exercised by the Participant, the Participant’s legal representative, or a
person to whom the Participant’s rights in the Options are transferred by will
or the laws of descent and distribution.



--------------------------------------------------------------------------------

4.8.    A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.

4.9.    A transfer of employment to a company that assumes an Option or issues a
substitute option in a transaction to which Section 424 of the Code applies will
not constitute a termination of employment within the meaning of the Plan.

4.10.    Except to the extent that it would cause the Option to be subject to
Section 409A of the Code, the Committee may, in its sole discretion and without
receiving permission from any Participant, substitute stock appreciation rights
(“SARs”) for any or all outstanding Options. Upon the grant of substitute SARs,
the related Options replaced by the substitute SARs shall be cancelled. The
grant price of the substitute SARs shall be equal to the Option Price of the
related Options, the term of the substitute SARs shall not exceed the term of
the related Options, and the terms and conditions applicable to the substitute
SARs shall otherwise be substantially the same as those applicable to the
related Options replaced by the substitute SARs. Upon exercise, the SARs will be
settled in Shares.

4.11. To the extent that an Option has not been exercised on the date the Option
would otherwise expire pursuant to Sections 4.6 and 8, and the Fair Market Value
of the Common Stock on such date exceeds the exercise price, Baxter may (but
shall not be obligated to), on behalf of the Participant, direct that the Option
be exercised and the shares of Common Stock sold, with the proceeds used to pay
the exercise price and any applicable tax withholding, and the remaining
proceeds credited to the Participant’s account, or take such other action as the
Committee may determine; provided that in no event shall Baxter, any member of
the Committee, or any person acting on their behalf have any liability to a
Participant for failing to take any such action.

5.    Performance Share Units

5.1.    The PSUs will be earned 50% under 5.1(a) and 50% under 5.1(b) as
follows:

5.1(a).    The PSUs earned under this subsection (a) will be earned based on the
rank of Baxter’s growth in shareholder value (“GSV”) relative to the GSV of
companies in the healthcare peer group selected by the Committee within the
first ninety (90) days of 2016 (the “GSV PSUs”). GSV will be measured over a
three-year period beginning with the first day of the calendar year of the Grant
Date and ending on the last day of the third calendar year (the “GSV Performance
Period”).

The GSV PSUs will pay out in shares of Common Stock in a range of 0% to 200% of
the number of GSV PSUs awarded to the Participant as follows:

 

Baxter’s Percent Rank

   Percentage of Target Grant Earned

75 percent or above

   200%

65 percent

   150%

50 percent

   100%

25 percent

   25%

Below 25 percent

   0%



--------------------------------------------------------------------------------

The GSV PSUs will pay out linearly between each set of data points. GSV will be
measured based on the average closing stock prices over the last twenty days of
the GSV Performance Period (plus reinvested dividends) divided by average
closing stock prices over the twenty trading days prior to the beginning of the
GSV Performance Period.

5.1(b).    The PSUs earned under this subsection (b) will be earned based on
Baxter’s Adjusted Operating Margin (OM) performance (the “OM PSUs”), as defined
below. OM performance will be measured annually over a three-year period,
beginning with the first day of the calendar year of the Grant Date and ending
on the last day of the third calendar year (the “OM Performance Period” and
together with the GSV Performance Period, the “Performance Periods”), with
one-third of the OM PSUs allocated to each one-year period. For each one-year
period, the Committee will set a target OM performance within the first ninety
(90) days of each one-year period and assess annual performance against that
target after the conclusion of that one-year period, which shall be finalized in
accordance with 5.1(c). OM PSUs for the one-year period shall be deemed earned
at such time but shall not vest until the end of the three-year OM Performance
Period. The use of the term “earned” in this context shall not be construed to
imply that the Participant has completed any portion of the service required to
receive a payment with respect to the OM PSUs until the end of the vesting
period.

For each one-year period, the OM PSUs will pay out in shares of Common Stock in
a range of 0% to 200% of the number of OM PSUs allocated to that one-year period
to the Participant as follows:

 

Baxter OM Performance

   Percentage of Target Grant Earned

110 percent and above

   200%

100 percent

   100%

90 percent

   25%

Below 90 percent

   0%

The OM PSUs will pay out linearly between each set of data points. OM
performance will be measured for each one-year period based on such year’s
operating income divided by annual sales for such year.

5.1(c).    Following the end of the Performance Periods, the Committee shall
determine the PSU payout, which determination shall be final and binding. Shares
of Common Stock earned will be delivered or otherwise made available to the
Participant as soon as practical after the Committee makes its determination but
not later than the March 15 after the end of the Performance Periods. PSUs will
only be settled in shares of Common Stock. Any other settlement modality shall
be considered an exception, which would have to be approved separately by the
Committee.

5.2.    Subject to Section 8, if a Participant’s employment with the Company
terminates before the end of the Performance Periods, any unvested PSUs shall be
forfeited on the effective date of termination, except (i) in connection with a
Qualifying Retirement or death or disability (each as outlined below), or
(ii) if the Participant is rehired by the Company within ninety days of
termination, in which case the Participant shall be construed to have been
continuously employed by the Company for purposes of vesting.



--------------------------------------------------------------------------------

5.3.    Subject to Section 8, if the employment of a Participant terminates in a
Qualifying Retirement then (i) if the date of such termination is after the
calendar year of the Grant Date, the PSUs will remain eligible for payout at the
end of the Performance Periods on the terms provided in Section 5.1, or (ii) if
the date of such termination is in the calendar year of the Grant Date a portion
of the unearned PSUs shall remain eligible for payout at the end of the
Performance Periods on the terms provided in Section 5.1, which portion shall be
determined as follows: (# PSUs awarded) * (# of months worked in that year,
rounded to nearest whole month) / 12.

5.4.    If the employment with the Company of a Participant is terminated due to
death or disability, the PSUs shall vest as follows: (i) if the date of such
termination is after the calendar year of the Grant Date, any unearned OM PSUs
and any GSV PSUs shall pay out at 100% of the Target Grant (as depicted in the
tables in Section 5.1.), in addition to payment of any earned OM PSUs, within
sixty days, or (ii) if the date of such termination is in the calendar year of
the Grant Date a portion of the unearned PSUs shall pay out as provided in (i),
which portion shall be determined as follows: (# PSUs awarded) * (# of months
worked in that year, rounded to nearest whole month) / 12.

5.5.    The PSUs shall not be transferable and may not be sold, assigned,
pledged, hypothecated or otherwise encumbered.

5.6.    A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.

5.7.    Until the shares of Common Stock have been delivered or otherwise made
available as provided in Section 5.1, the Participant shall not be treated as a
shareholder as to those shares of Common Stock relating to the
PSUs. Notwithstanding the foregoing, the Participant shall be permitted to
receive additional PSUs with respect to outstanding PSUs based upon the
dividends and distributions paid on shares of Common Stock to the same extent as
if each PSU were a share of Common Stock (without adjustment prior to vesting
for payment levels set forth in the table in Section 5.1), which additional PSUs
shall be determined in amount and value in the Company’s discretion and shall be
delivered or made available at the same time and to the same extent as the PSUs
to which they relate or as otherwise determined by the Company.

5.8.    To the extent required by Section 409A of the Internal Revenue Code, no
PSUs that become payable to a specified employee (as defined in the Baxter
International Inc. and Subsidiaries Deferred Compensation Plan) by reason of a
separation from service shall be paid until the first day of the seventh month
following the separation from service, and the PSUs shall be otherwise
interpreted and administered in accordance with Section 409A.

6.    Restricted Stock Units

6.1.    RSUs are subject to being earned and vested as follows: (i) one-third on
the first anniversary of the Grant Date, (ii) one-third on the second
anniversary of the Grant Date, and (iii) the remainder on the third anniversary
of the Grant Date (each as applicable, a “Vesting Date”). If RSUs would become
earned and vested on a date that is not a business day, the next business day
shall be the Vesting Date. The Company will deliver or otherwise make available
to the Participant within 2 1⁄2 months following the applicable Vesting Date one
Share for each RSU that vests. RSUs will only be settled in Shares. Any other
settlement method would be considered an exception and would have to be approved
separately by the Committee.



--------------------------------------------------------------------------------

6.2.    Subject to Section 8, if a Participant’s employment with the Company
terminates before a given Vesting Date, any unvested RSUs will be forfeited when
the Participant’s employment with the Company terminates, except (i) in
connection with a Qualifying Retirement or death or disability (each as outlined
below), or (ii) if the Participant is rehired by the Company within ninety days
of termination, in which case the Participant shall be construed to have been
continuously employed by the Company for purposes of vesting and payout.

6.3.    Subject to Section 8, if the employment of a Participant terminates in a
Qualifying Retirement then (i) if the date of such termination is after the
calendar year of the Grant Date, the RSUs will remain eligible for payout on the
terms provided in Section 6.1, or (ii) if the date of such termination is in the
calendar year of the Grant Date a portion of the RSUs shall remain eligible for
payout on the terms provided in Section 6.1, which portion shall be determined
as follows: (# RSUs awarded) * (# of months worked in that year, rounded to
nearest whole month) / 12.

6.4.    If the employment with the Company of a Participant is terminated due to
death or disability, the RSUs shall vest as follows: (i) if the date of such
termination is after the calendar year of the Grant Date, all the RSUs shall pay
out within sixty days, or (ii) if the date of such termination is in the
calendar year of the Grant Date a portion of the RSUs shall pay out within sixty
days, which portion shall be determined as follows: (# RSUs awarded) * (# of
months worked in that year, rounded to nearest whole month) / 12.

6.5.    The RSUs shall not be transferable and may not be sold, assigned,
pledged, hypothecated or otherwise encumbered.

6.6.    A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.

6.7.    Until the Shares have been delivered or otherwise made available as
provided in Section 6.1, the Participant shall not be treated as a shareholder
as to those Shares relating to the RSUs. Notwithstanding the foregoing, the
Participant shall be permitted to receive additional RSUs with respect to
outstanding RSUs based upon the dividends and distributions paid on Shares to
the same extent as if each RSU were a Share, which additional RSUs shall be
delivered or made available at the same time and to the same extent as the RSUs
to which they relate or as otherwise determined by the Company.



--------------------------------------------------------------------------------

7.    Change in Control

Notwithstanding any other provision of the Program or this Plan (and in lieu of
vesting at the times otherwise provided in the Program), if the termination of
employment of a Participant occurs upon or within twenty-four (24) months
following a Change in Control by reason of (a) termination by the Company for
reasons other than for Cause or (b) termination by the Participant for Good
Reason, then all Awards shall become immediately vested and exercisable.

8.    Equity Clawback

8.1.    For purposes of the Plan: (a) a Disqualifying Termination occurs if
(i) the Participant’s employment with the Company terminates and (ii) such
Participant violates (either during and/or after employment with Baxter) the
terms of the Participant’s Non-Competition, Non-Solicitation and Confidentiality
Agreement with Baxter International Inc. as described in and required by
Section 3.2; (b) the Termination Date shall mean the last date of employment
with Baxter by such Participant; and (c) a Participant’s Non-Competition,
Non-Solicitation and Confidentiality Agreement shall mean such Participant’s
non-competition, non-solicitation and confidentiality agreement entered into
with Baxter in connection with the grant of Awards under the Plan.

8.2    If a Participant has a Disqualifying Termination, then any Awards that
have not vested or are not exercisable as of the Termination Date (including any
Awards that would later vest as a result of a Qualifying Retirement) shall be
cancelled and shall not vest or be exercisable.

8.3    If a Participant has a Disqualifying Termination, then (a) any Awards
which have vested or became exercisable within the following period shall be
forfeited and shall be returned to Baxter: (1) in the event the Termination Date
is on or after March 2, 2018, within the 12 months preceding the Termination
Date and (2) in the event the Termination Date is prior to March 2, 2018, the
period between March 2, 2017 and the Termination Date, and (b) any Awards that
vested after the Termination Date as a result of a Qualifying Retirement shall
be forfeited and shall be returned to Baxter. If the Participant has sold shares
from any of such Awards, including the profit shares from an option exercise,
then Participant shall make a cash payment to Baxter in an amount equal to the
amount of the value of such shares at the time of the sale recognized from the
sale or exercise of such Awards within 30 business days of written notice by
Baxter to the Participant. Shares withheld by the Company for taxes shall be
considered part of the shares sold.

9.    Additional Definitions

For purposes of the Plan, the following capitalized terms shall have the
meanings provided below.

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.

“Cause” means (i) the willful and continued failure by the Participant to
substantially perform his duties with the Company that has not been cured within
30 days after written demand for substantial performance is delivered by the
Company, which demand specifically identifies the manner in which the
Participant has not substantially performed (other than any such failure



--------------------------------------------------------------------------------

resulting from the Participant’s incapacity due to physical or mental illness),
(ii) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise, or (iii) the
engaging by the Participant in egregious misconduct involving serious moral
turpitude, determined in the reasonable judgment of the Committee. For purposes
hereof, no act, or failure to act, on the Participant’s part shall be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that such action was in the best interest of
the Company. Notwithstanding the foregoing, if a Participant is a party to a
Change in Control Agreement, “Cause” with respect to such Participant shall have
the meaning given to such term in the Change in Control Agreement.

“Change in Control” means the first to occur of any of the following: (i) any
Person is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Baxter (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its Affiliates) representing 30% or more of the
combined voting power of Baxter’s then outstanding securities, excluding any
Person who becomes such a beneficial owner in connection with a merger or
consolidation of Baxter or any direct or indirect subsidiary of Baxter with any
other corporation immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of (A) any parent of Baxter or the entity surviving such merger or
consolidation or (B) if there is no such parent, of Baxter or such surviving
entity; (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the Grant
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Baxter) whose appointment or election by the
Board or nomination for election by Baxter’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Grant Date or whose appointment,
election or nomination for election was previously so approved or recommended;
(iii) there is consummated a merger or consolidation of Baxter or any direct or
indirect subsidiary of Baxter with any other corporation or other entity, other
than a merger or consolidation immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of (A) any parent of Baxter or the entity surviving such
merger or consolidation or (B) if there is no such parent, of Baxter or such
surviving entity; or (iv) the shareholders of Baxter approve a plan of complete
liquidation or dissolution of Baxter or there is consummated an agreement for
the sale or disposition by Baxter of all or substantially all of Baxter’s
assets, other than a sale or disposition by Baxter of all or substantially all
of Baxter’s assets immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of (A) any parent of Baxter or of the entity to which such assets are
sold or disposed or (B) if there is no such parent, of Baxter or such entity.

“Change in Control Agreement” means an employment agreement, change in control
agreement or plan, severance agreement or plan, or other agreement between the
Company and a Participant or Company plan covering a Participant that provides
for benefits upon termination for good reason or cause in connection with a
change in control of Baxter and that has been approved by the Board or the
Committee.



--------------------------------------------------------------------------------

“Good Reason” means the occurrence (without the Participant’s express written
consent) of any of the following which occur on or after a Change in Control:
(i) reduction by the Company in the Participant’s annual base salary as in
effect on the Grant Date or as the same may be increased from time to time;
(ii) the relocation of the Participant’s principal place of employment to a
location more than fifty (50) miles from the Participant’s principal place of
employment immediately prior to the Change in Control or the Company’s requiring
the Participant to be based anywhere other than such principal place of
employment (or permitted relocation thereof) except for required travel on the
Company’s business to an extent substantially consistent with the Participant’s
business travel obligations as in effect immediately prior to the Change in
Control; or (iii) the failure by the Company to pay to the Participant any
portion of the Participant’s current compensation or to pay to the Participant
any portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven (7) days of the date such
compensation is due. Notwithstanding the foregoing, if a Participant is a party
to a Change in Control Agreement, “Good Reason” with respect to such Participant
shall have the meaning given to such term in the Change in Control Agreement.

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) Baxter or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Baxter or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the shareholders of Baxter
in substantially the same proportions as their ownership of stock of Baxter.

9.    Withholding

Except as otherwise provided by the Committee, all Awards (including the payout
of Awards) under the Plan are subject to withholding of all applicable taxes,
which withholding obligations may be satisfied, with the consent of the
Committee, through the surrender of Shares that the Participant already owns or
to which a Participant is otherwise entitled under the Plan; provided, however,
with the consent of the Committee, previously-owned Shares that have been held
by the Participant or Shares to which the Participant is entitled under the Plan
may only be used to satisfy the minimum tax withholding required by applicable
law (or other rates that will not have a negative accounting impact).

10.    Program Controls

Except as specifically provided in the Plan, in the event of any inconsistency
between the Plan and the Program, the Program will control, but only to the
extent such Program provisions will not violate the provisions of section 409A
of the Code.